Title: From George Washington to the Cabinet, 16 June 1794
From: Washington, George
To: Cabinet


               
                  Sir,
                  Philada June 16th 1794.
               
               Tomorrow I shall commence my journey for Virginia. My absence from the seat of Government will be as short as I can make it, to answer the purposes of my going. In the interim, occurrences may happen, out of the common rotine which might suffer by delay. where this is the case, & the matter is of importance, advise with the other Secretaries, & the Attorney General, and carry any unanimous opinion into effect, without suspending the execution for my decision thereon; but advise me thereof by post.
            